


109 HR 5726 IH: ICARE Act
U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5726
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mrs. Jo Ann Davis of
			 Virginia (for herself, Mr.
			 Wexler, Mr. Paul, and
			 Mr. Pitts) introduced the following
			 bill; which was referred to the Committee
			 on International Relations, and in addition to the Committee
			 on the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform Federal procedures relating to intercountry
		  adoption.
	
	
		1.Short titleThis Act may be cited as the
			 Intercountry Adoption Reform Act of
			 2006 or the ICARE Act.
		IIntercountry
			 Adoption Reform
			101.Findings;
			 purposes
				(a)FindingsCongress
			 finds the following:
					(1)That a child, for
			 the full and harmonious development of his or her personality, should grow up
			 in a family environment, in an atmosphere of happiness, love, and
			 understanding.
					(2)That intercountry
			 adoption may offer the advantage of a permanent family to a child for whom a
			 suitable family cannot be found in his or her country of origin.
					(3)There has been a
			 significant growth in intercountry adoptions. In 1990, Americans adopted 7,093
			 children from abroad. In 2004, they adopted 23,460 children from abroad.
					(4)Americans
			 increasingly seek to create or enlarge their families through intercountry
			 adoptions.
					(5)There are many
			 children worldwide that are without permanent homes.
					(6)In the interest of
			 children without a permanent family and the United States citizens who are
			 waiting to bring them into their families, reforms are needed in the
			 intercountry adoption process used by United States citizens.
					(7)Before adoption,
			 each child should have the benefit of measures taken to ensure that
			 intercountry adoption is in his or her best interest and that prevents the
			 abduction, selling, or trafficking of children.
					(8)In addition,
			 Congress recognizes that foreign-born adopted children do not make the decision
			 whether to immigrate to the United States. They are being chosen by Americans
			 to become part of their immediate families.
					(9)As
			 such these children should not be classified as immigrants in the traditional
			 sense. Once fully and finally adopted, they should be treated as children of
			 United States citizens.
					(10)Since a child who
			 is fully and finally adopted is entitled to the same rights, duties, and
			 responsibilities as a biological child, the law should reflect such
			 equality.
					(11)Therefore,
			 foreign-born adopted children of United States citizens should be accorded the
			 same procedural treatment as biological children born abroad to a United States
			 citizen.
					(12)If a United
			 States citizen can confer citizenship to a biological child born abroad, then
			 the same citizen is entitled to confer such citizenship to their legally and
			 fully adopted foreign-born child immediately upon final adoption.
					(13)If a United
			 States citizen cannot confer citizenship to a biological child born abroad,
			 then such citizen cannot confer citizenship to their legally and fully adopted
			 foreign-born child, except through the naturalization process.
					(b)PurposesThe
			 purposes of this Act are—
					(1)to ensure the any
			 adoption of a foreign-born child by parents in the United States is carried out
			 in the manner that is in the best interest of the child;
					(2)to ensure that
			 foreign-born children adopted by United States citizens will be treated
			 identically to a biological child born abroad to the same citizen parent;
			 and
					(3)to improve the
			 intercountry adoption process to make it more citizen friendly and focused on
			 the protection of the child.
					102.DefinitionsIn this Act:
				(1)Adoptable
			 childThe term adoptable child has the same meaning
			 given such term in section 101(c)(3) of the Immigration and Nationality Act (8 U.S.C.
			 1101(c)(3)), as added by section 304(a) of this Act.
				(2)Ambassador at
			 largeThe term Ambassador at Large means the
			 Ambassador at Large for Intercountry Adoptions appointed to head the Office
			 pursuant to section 201(b).
				(3)Competent
			 authorityThe term competent authority means the
			 entity or entities authorized by the law of the child’s country of residence to
			 engage in permanent placement of children who are no longer in the legal or
			 physical custody of their biological parents.
				(4)ConventionThe
			 term Convention means the Convention on Protection of Children and
			 Co-operation in Respect of Intercountry Adoption, done at The Hague on May 29,
			 1993.
				(5)Full and final
			 adoptionThe term full and final adoption means an
			 adoption—
					(A)that is completed
			 according to the laws of the child’s country of residence or the State law of
			 the parent’s residence;
					(B)under which a
			 person is granted full and legal custody of the adopted child;
					(C)that has the force
			 and effect of severing the child’s legal ties to the child’s biological
			 parents;
					(D)under which the
			 adoptive parents meet the requirements of section 305; and
					(E)under which the
			 child has been adjudicated to be an adoptable child in accordance with section
			 306.
					(6)OfficeThe
			 term Office means the Office of Intercountry Adoptions established
			 under section 201(a).
				(7)Readily
			 approvableA petition or certification is readily
			 approvable if the documentary support provided along with such petition
			 or certification demonstrates that the petitioner satisfies the eligibility
			 requirements and no additional information or investigation is
			 necessary.
				IIAdministration of
			 Intercountry Adoptions
			201.Office of
			 Intercountry Adoptions
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, there shall be
			 established within the Department of State, an Office of Intercountry Adoptions
			 which shall be headed by the Ambassador at Large for Intercountry
			 Adoptions.
				(b)Ambassador at
			 Large
					(1)AppointmentThe
			 Ambassador at Large shall be appointed by the President, by and with the advice
			 and consent of the Senate, from among individuals who have background,
			 experience, and training in intercountry adoptions.
					(2)Conflicts of
			 interestThe individual appointed to be the Ambassador at Large
			 shall be free from any conflict of interest that could impede such individual’s
			 ability to serve as the Ambassador.
					(3)AuthorityThe
			 Ambassador at Large shall report directly to the Secretary of State, in
			 consultation with the Assistant Secretary for Consular Affairs.
					(4)RegulationsThe
			 Ambassador at Large may not issue rules or regulations unless such rules or
			 regulations have been approved by the Secretary of State.
					(5)Duties of the
			 ambassador at largeThe Ambassador at Large shall have the
			 following responsibilities:
						(A)In
			 generalThe primary responsibilities of the Ambassador at Large
			 shall be—
							(i)to
			 ensure that any adoption of a foreign-born child by parents in the United
			 States is carried out in the manner that is in the best interest of the child;
			 and
							(ii)to
			 assist the Secretary of State in fulfilling the responsibilities designated to
			 the central authority under title I of the Intercountry Adoption Act of 2000
			 (42 U.S.C. 14911 et seq.).
							(B)Advisory
			 roleThe Ambassador at Large shall be a principal advisor to the
			 President and the Secretary of State regarding matters affecting intercountry
			 adoption and the general welfare of children abroad and shall make
			 recommendations regarding—
							(i)the
			 policies of the United States with respect to the establishment of a system of
			 cooperation among the parties to the Convention;
							(ii)the
			 policies to prevent abandonment, to strengthen families, and to advance the
			 placement of children in permanent families; and
							(iii)policies that
			 promote the protection and well-being of children.
							(C)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador at Large may represent the United States in
			 matters and cases relevant to international adoption in—
							(i)fulfillment of the
			 responsibilities designated to the central authority under title I of the
			 Intercountry Adoption Act of 2000 (42 U.S.C. 14911 et seq.);
							(ii)contacts with
			 foreign governments, intergovernmental organizations, and specialized agencies
			 of the United Nations and other international organizations of which the United
			 States is a member; and
							(iii)multilateral
			 conferences and meetings relevant to international adoption.
							(D)International
			 policy developmentThe Ambassador at Large shall advise and
			 support the Secretary of State and other relevant Bureaus of the Department of
			 State in the development of sound policy regarding child protection and
			 intercountry adoption.
						(E)Reporting
			 responsibilitiesThe Ambassador at Large shall have the following
			 reporting responsibilities:
							(i)In
			 generalThe Ambassador at Large shall assist the Secretary of
			 State and other relevant Bureaus in preparing those portions of the Human
			 Rights Reports that relate to the abduction, sale, and trafficking of
			 children.
							(ii)Annual report
			 on intercountry adoptionNot later than September 1 of each year,
			 the Secretary of State shall prepare and submit to Congress an annual report on
			 intercountry adoption. Each annual report shall include—
								(I)a
			 description of the status of child protection and adoption in each foreign
			 country, including—
									(aa)trends toward
			 improvement in the welfare and protection of children and families;
									(bb)trends in family
			 reunification, domestic adoption, and intercountry adoption;
									(cc)movement toward
			 ratification and implementation of the Convention; and
									(dd)census
			 information on the number of children in orphanages, foster homes, and other
			 types of nonpermanent residential care as reported by the foreign
			 country;
									(II)the number of
			 intercountry adoptions by United States citizens, including the country from
			 which each child emigrated, the State in which each child resides, and the
			 country in which the adoption was finalized;
								(III)the number of
			 intercountry adoptions involving emigration from the United States, including
			 the country where each child now resides and the State from which each child
			 emigrated;
								(IV)the number of
			 placements for adoption in the United States that were disrupted, including the
			 country from which the child emigrated, the age of the child, the date of the
			 placement for adoption, the reasons for the disruption, the resolution of the
			 disruption, the agencies that handled the placement for adoption, and the plans
			 for the child, and in addition, any information regarding disruption or
			 dissolution of adoptions of children from other countries received pursuant to
			 section 422(b)(14) of the Social Security
			 Act (42 U.S.C. 622(b)(14));
								(V)the average time
			 required for completion of an adoption, set forth by the country from which the
			 child emigrated;
								(VI)the current list
			 of agencies accredited and persons approved under the Intercountry Adoption Act
			 of 2000 (42 U.S.C. 14901 et seq.) to provide adoption services;
								(VII)the names of the
			 agencies and persons temporarily or permanently debarred under the Intercountry
			 Adoption Act of 2000 (42 U.S.C. 14901 et seq.), and the reasons for the
			 debarment;
								(VIII)the range of
			 adoption fees involving adoptions by United States citizens and the median of
			 such fees set forth by the country of origin;
								(IX)the range of fees
			 charged for accreditation of agencies and the approval of persons in the United
			 States engaged in providing adoption services under the Convention; and
								(X)recommendations of
			 ways the United States might act to improve the welfare and protection of
			 children and families in each foreign country.
								(c)Functions of
			 OfficeThe Office shall have the following 7 functions:
					(1)Approval of a
			 family to adoptTo approve or disapprove the eligibility of a
			 United States citizen to adopt a child born in a foreign country.
					(2)Child
			 adjudicationTo investigate and adjudicate the status of a child
			 born in a foreign country to determine whether that child is an adoptable
			 child.
					(3)Family
			 servicesTo provide assistance to United States citizens engaged
			 in the intercountry adoption process in resolving problems with respect to that
			 process and to track intercountry adoption cases so as to ensure that all such
			 adoptions are processed in a timely manner.
					(4)International
			 policy developmentTo advise and support the Ambassador at Large
			 and other relevant Bureaus of the Department of State in the development of
			 sound policy regarding child protection and intercountry adoption.
					(5)Central
			 authorityTo assist the Secretary of State in carrying out duties
			 of the central authority as defined in section 3 of the Intercountry Adoption
			 Act of 2000 (42 U.S.C. 14902).
					(6)EnforcementTo
			 investigate, either directly or in cooperation with other appropriate
			 international, Federal, State, or local entities, improprieties relating to
			 intercountry adoption, including issues of child protection, birth family
			 protection, and consumer fraud.
					(7)AdministrationTo
			 perform administrative functions related to the functions performed under
			 paragraphs (1) through (6), including legal functions and congressional liaison
			 and public affairs functions.
					(d)Organization
					(1)In
			 generalAll functions of the Office shall be performed by
			 officers employed in a central office located in Washington, D.C. Within that
			 office, there shall be 7 divisions corresponding to the 7 functions of the
			 Office. The director of each such division shall report directly to the
			 Ambassador at Large.
					(2)Approval to
			 adoptThe division responsible for approving parents to adopt
			 shall be divided into regions of the United States as follows:
						(A)Northwest.
						(B)Northeast.
						(C)Southwest.
						(D)Southeast.
						(E)Midwest.
						(F)West.
						(3)Child
			 adjudicationTo the extent practicable, the division responsible
			 for the adjudication of foreign-born children as adoptable shall be divided by
			 world regions which correspond to the world regions used by other divisions
			 within the Department of State.
					(4)Use of
			 international field officersNothing in this section shall be
			 construed to prohibit the use of international field officers posted abroad, as
			 necessary, to fulfill the requirements of this Act.
					(5)CoordinationThe
			 Ambassador at Large shall coordinate with appropriate employees of other
			 agencies and departments of the United States, whenever appropriate, in
			 carrying out the duties of the Ambassador.
					(e)Qualifications
			 and TrainingIn addition to meeting the employment requirements
			 of the Department of State, officers employed in any of the 7 divisions of the
			 Office shall undergo extensive and specialized training in the laws and
			 processes of intercountry adoption as well as understanding the cultural,
			 medical, emotional, and social issues surrounding intercountry adoption and
			 adoptive families. The Ambassador at Large shall, whenever possible, recruit
			 and hire individuals with background and experience in intercountry adoptions,
			 taking care to ensure that such individuals do not have any conflicts of
			 interest that might inhibit their ability to serve.
				(f)Use of
			 Electronic Databases and FilingTo the extent possible, the
			 Office shall make use of centralized, electronic databases and electronic form
			 filing.
				202.Recognition of
			 Convention adoptions in the United StatesSection 505(a)(1) of the Intercountry
			 Adoption Act of 2000 (42 U.S.C. 14901 note) is amended by inserting 301,
			 302, after 205,.
			203.Technical and
			 conforming amendmentSection
			 104 of the Intercountry Adoption Act of 2000 (42 U.S.C. 14914) is
			 repealed.
			204.Transfer of
			 functions
				(a)In
			 GeneralSubject to subsection (c), all functions under the
			 immigration laws of the United States with respect to the adoption of
			 foreign-born children by United States citizens and their admission to the
			 United States that have been vested by statute in, or exercised by, the
			 Secretary of Homeland Security immediately prior to the effective date of this
			 Act, are transferred to the Secretary of State on the effective date of this
			 Act and shall be carried out by the Ambassador at Large, under the supervision
			 of the Secretary of State, in accordance with applicable laws and this
			 Act.
				(b)Exercise of
			 AuthoritiesExcept as otherwise provided by law, the Ambassador
			 at Large may, for purposes of performing any function transferred to the
			 Ambassador at Large under subsection (a), exercise all authorities under any
			 other provision of law that were available with respect to the performance of
			 that function to the official responsible for the performance of the function
			 immediately before the effective date of the transfer of the function pursuant
			 to this subtitle.
				(c)Limitation on
			 Transfer of Pending AdoptionsIf an individual has filed a
			 petition with the Immigration and Naturalization Service or the Department of
			 Homeland Security with respect to the adoption of a foreign-born child prior to
			 the date of enactment of this Act, the Secretary of Homeland Security shall
			 have the authority to make the final determination on such petition and such
			 petition shall not be transferred to the Office.
				205.Transfer of
			 resourcesSubject to section
			 1531 of title 31, United States Code, upon the effective date of this Act,
			 there are transferred to the Ambassador at Large for appropriate allocation in
			 accordance with this Act, the assets, liabilities, contracts, property,
			 records, and unexpended balance of appropriations, authorizations, allocations,
			 and other funds employed, held, used, arising from, available to, or to be made
			 available to the Department of Homeland Security in connection with the
			 functions transferred pursuant to this subtitle.
			206.Incidental
			 transfersThe Ambassador at
			 Large may make such additional incidental dispositions of personnel, assets,
			 liabilities, grants, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds held, used,
			 arising from, available to, or to be made available in connection with such
			 functions, as may be necessary to carry out this subtitle. The Ambassador at
			 Large shall provide for such further measures and dispositions as may be
			 necessary to effectuate the purposes of this subtitle.
			207.Savings
			 provisions
				(a)Legal
			 DocumentsAll orders, determinations, rules, regulations,
			 permits, grants, loans, contracts, agreements, including collective bargaining
			 agreements, certificates, licenses, and privileges—
					(1)that have been
			 issued, made, granted, or allowed to become effective by the President, the
			 Ambassador at Large, the former Commissioner of the Immigration and
			 Naturalization Service, or the Secretary of Homeland Security, or their
			 delegates, or any other Government official, or by a court of competent
			 jurisdiction, in the performance of any function that is transferred pursuant
			 to this subtitle; and
					(2)that are in effect
			 on the effective date of such transfer (or become effective after such date
			 pursuant to their terms as in effect on such effective date);
					shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, any
			 other authorized official, a court of competent jurisdiction, or operation of
			 law, except that any collective bargaining agreement shall remain in effect
			 until the date of termination specified in the agreement.(b)Proceedings
					(1)PendingThe
			 transfer of functions under section 204 shall not affect any proceeding or any
			 application for any benefit, service, license, permit, certificate, or
			 financial assistance pending on the effective date of this subtitle before an
			 office whose functions are transferred pursuant to this subtitle, but such
			 proceedings and applications shall be continued.
					(2)OrdersOrders
			 shall be issued in such proceedings, appeals shall be taken therefrom, and
			 payments shall be made pursuant to such orders, as if this Act had not been
			 enacted, and orders issued in any such proceeding shall continue in effect
			 until modified, terminated, superseded, or revoked by a duly authorized
			 official, by a court of competent jurisdiction, or by operation of law.
					(3)Discontinuance or
			 modificationNothing in this section shall be considered to
			 prohibit the discontinuance or modification of any such proceeding under the
			 same terms and conditions and to the same extent that such proceeding could
			 have been discontinued or modified if this section had not been enacted.
					(c)SuitsThis
			 subtitle shall not affect suits commenced before the effective date of this
			 subtitle, and in all such suits, proceeding shall be had, appeals taken, and
			 judgments rendered in the same manner and with the same effect as if this Act
			 had not been enacted.
				(d)Nonabatement of
			 ActionsNo suit, action, or other proceeding commenced by or
			 against the Department of State, the Immigration and Naturalization Service, or
			 the Department of Homeland Security, or by or against any individual in the
			 official capacity of such individual as an officer or employee in connection
			 with a function transferred pursuant to this section, shall abate by reason of
			 the enactment of this Act.
				(e)Continuance of
			 Suit With Substitution of PartiesIf any Government officer in
			 the official capacity of such officer is party to a suit with respect to a
			 function of the officer, and pursuant to this subtitle such function is
			 transferred to any other officer or office, then such suit shall be continued
			 with the other officer or the head of such other office, as applicable,
			 substituted or added as a party.
				(f)Administrative
			 Procedure and Judicial ReviewExcept as otherwise provided by
			 this subtitle, any statutory requirements relating to notice, hearings, action
			 upon the record, or administrative or judicial review that apply to any
			 function transferred pursuant to any provision of this subtitle shall apply to
			 the exercise of such function by the head of the office, and other officers of
			 the office, to which such function is transferred pursuant to such
			 provision.
				IIIReform of United
			 States Laws Governing Intercountry Adoptions
			301.Automatic
			 acquisition of citizenship for adopted children born outside the United
			 States
				(a)Automatic
			 Citizenship Provisions
					(1)Amendment of the
			 INASection 320 of the Immigration
			 and Nationality Act (8 U.S.C. 1431) is amended to read as
			 follows:
						
							320.Conditions for
				automatic citizenship for children born outside the United States
								(a)In
				generalA child born outside of the United States automatically
				becomes a citizen of the United States—
									(1)if the child is
				not an adopted child—
										(A)at least 1 parent
				of the child is a citizen of the United States, whether by birth or
				naturalization, who has been physically present (as determined under subsection
				(b)) in the United States or its outlying possessions for a period or periods
				totaling not less than 5 years, at least 2 of which were after attaining the
				age of 14 years; and
										(B)the child is under
				the age of 18 years; or
										(2)if the child is an
				adopted child, on the date of the full and final adoption of the child—
										(A)at least 1 parent
				of the child is a citizen of the United States, whether by birth or
				naturalization, who has been physically present (as determined under subsection
				(b)) in the United States or its outlying possessions for a period or periods
				totaling not less than 5 years, at least 2 of which were after attaining the
				age of 14 years;
										(B)the child is an
				adoptable child;
										(C)the child is the
				beneficiary of a full and final adoption decree entered by a foreign government
				or a court in the United States; and
										(D)the child is under
				the age of 16 years.
										(b)Physical
				PresenceFor the purposes of subsection (a)(2)(A), the
				requirement for physical presence in the United States or its outlying
				possessions may be satisfied by the following:
									(1)Any periods of
				honorable service in the Armed Forces of the United States.
									(2)Any periods of
				employment with the United States Government or with an international
				organization as that term is defined in section 1 of the International
				Organizations Immunities Act (22 U.S.C. 288) by such citizen parent.
									(3)Any periods during
				which such citizen parent is physically present outside the United States or
				its outlying possessions as the dependent unmarried son or daughter and a
				member of the household of a person—
										(A)honorably serving
				with the Armed Forces of the United States; or
										(B)
				employed by the United States Government or an international
				organization as defined in section 1 of the International Organizations
				Immunities Act (22 U.S.C. 288).
										(c)Full and Final
				AdoptionIn this section, the term full and final
				adoption means an adoption—
									(1)that is completed
				under the laws of the child’s country of residence or the State law of the
				parent’s residence;
									(2)under which a
				person is granted full and legal custody of the adopted child;
									(3)that has the force
				and effect of severing the child’s legal ties to the child’s biological
				parents;
									(4)under which the
				adoptive parents meet the requirements of section 305 of the Intercountry
				Adoption Reform Act of 2006; and
									(5)under which the
				child has been adjudicated to be an adoptable child in accordance with section
				306 of the Intercountry Adoption Reform Act of
				2006.
									.
					(b)Conforming
			 AmendmentThe table of contents in the first section of the
			 Immigration and Nationality Act (66
			 Stat. 163) is amended by striking the item relating to section 320 and
			 inserting the following:
					
						
							Sec. 320. Conditions for automatic
				citizenship for children born outside the United
				States.
						
						.
				(c)Effective
			 DateThis section shall take effect as if enacted on June 27,
			 1952.
				302.Revised
			 proceduresNotwithstanding any
			 other provision of law, the following requirements shall apply with respect to
			 the adoption of foreign born children by United States citizens:
				(1)Upon completion of
			 a full and final adoption, the Secretary shall issue a United States passport
			 and a Consular Report of Birth for a child who satisfies the requirements of
			 section 320(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1431(a)(2)), as amended by section 301 of
			 this Act, upon application by a United States citizen parent.
				(2)An adopted child
			 described in paragraph (1) shall not require the issuance of a visa for travel
			 and admission to the United States but shall be admitted to the United States
			 upon presentation of a valid, unexpired United States passport.
				(3)No affidavit of
			 support under section 213A of the Immigration and
			 Nationality Act (8 U.S.C. 1183a) shall be required in the case of
			 any adoptable child.
				(4)The Secretary of
			 State, acting through the Ambassador at Large, shall require that agencies
			 provide prospective adoptive parents an opportunity to conduct an independent
			 medical exam and a copy of any medical records of the child known to exist (to
			 the greatest extent practicable, these documents shall include an English
			 translation) on a date that is not later than the earlier of the date that is 2
			 weeks before the adoption, or the date on which prospective adoptive parents
			 travel to such a foreign country to complete all procedures in such country
			 relating to adoption.
				(5)The Secretary of
			 State, acting through the Ambassador at Large, shall take necessary measures to
			 ensure that all prospective adoptive parents adopting internationally are
			 provided with training that includes counseling and guidance for the purpose of
			 promoting a successful intercountry adoption before such parents travel to
			 adopt the child or the child is placed with such parents for adoption.
				(6)The Secretary of
			 State, acting through the Ambassador at Large, shall take necessary measures to
			 ensure that—
					(A)prospective
			 adoptive parents are given full disclosure of all direct and indirect costs of
			 intercountry adoption before the parents are matched with a child for
			 adoption;
					(B)fees charged in
			 relation to the intercountry adoption be on a fee-for-service basis not on a
			 contingent fee basis; and
					(C)that the
			 transmission of fees between the adoption agency, the country of origin, and
			 the prospective adoptive parents is carried out in a transparent and efficient
			 manner.
					(7)The Secretary of
			 State, acting through the Ambassador at Large, shall take all measures
			 necessary to ensure that all documents provided to a country of origin on
			 behalf of a prospective adoptive parent are truthful and accurate.
				303.Nonimmigrant
			 visas for children traveling to the United States to be adopted by a United
			 States citizen
				(a)Nonimmigrant
			 Classification
					(1)In
			 generalSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)) is amended by adding at the end the following:
						
							(W)an adoptable child who is coming into
				the United States for adoption by a United States citizen and a spouse jointly
				or by an unmarried United States citizen at least 25 years of age, who has been
				approved to adopt by the Office of International Adoption of the Department of
				State.
							.
					(2)Technical and
			 conforming amendmentsSuch section 101(a)(15) is further
			 amended—
						(A)by striking
			 or at the end of subparagraph (U); and
						(B)by striking the
			 period at the end of subparagraph (V) and inserting ; or.
						(b)Termination of
			 Period of Authorized AdmissionSection 214 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1184) is amended by adding at the end the following:
					
						(s)In the case of a
				nonimmigrant described in section 101(a)(15)(W), the period of authorized
				admission shall terminate on the earlier of—
							(1)the date on which
				the adoption of the nonimmigrant is completed by the courts of the State where
				the parents reside; or
							(2)the date that is 4
				years after the date of admission of the nonimmigrant into the United States,
				unless a petitioner is able to show cause as to why the adoption could not be
				completed prior to such date and the Secretary of State extends such period for
				the period necessary to complete the
				adoption.
							.
				(c)Temporary
			 Treatment as Legal Permanent ResidentNotwithstanding any other
			 law, all benefits and protections that apply to a legal permanent resident
			 shall apply to a nonimmigrant described in section 101(a)(15)(W) of the
			 Immigration and Nationality Act, as
			 added by subsection (a), pending a full and final adoption.
				(d)Exception From
			 Immunization Requirement for Certain Adopted ChildrenSection
			 212(a)(1)(C) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)(1)(C)) is amended—
					(1)in the heading by
			 striking 10
			 years and inserting 18 years; and
					(2)in clause (i), by
			 striking 10 years and inserting 18 years.
					(e)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 State shall prescribe such regulations as may be necessary to carry out this
			 section.
				304.Definition of
			 adoptable child
				(a)In
			 GeneralSection 101(c) of the Immigration and Nationality Act (8 U.S.C.
			 1101(c)) is amended by adding at the end the following:
					
						(3)The term adoptable child
				means an unmarried person under the age of 18—
							(A)(i)whose biological parents
				(or parent, in the case of a child who has one sole or surviving parent) or
				other persons or institutions that retain legal custody of the child—
									(I)have freely given their written
				irrevocable consent to the termination of their legal relationship with the
				child, and to the child’s emigration and adoption and that such consent has not
				been induced by payment or compensation of any kind and has not been given
				prior to the birth of the child;
									(II)are unable to provide proper care
				for the child, as determined by the competent authority of the child’s
				residence; or
									(III)have voluntarily relinquished the
				child to the competent authorities pursuant to the law of the child’s
				residence; or
									(ii)who, as determined by the competent
				authority of the child’s residence—
									(I)has been abandoned or deserted by
				their biological parent, parents, or legal guardians; or
									(II)has been orphaned due to the death
				or disappearance of their biological parent, parents, or legal
				guardians;
									(B)with respect to whom the Secretary of
				State is satisfied that the proper care will be furnished the child if admitted
				to the United States;
							(C)with respect to whom the Secretary of
				State is satisfied that the purpose of the adoption is to form a bona fide
				parent-child relationship and that the parent-child relationship of the child
				and the biological parents has been terminated (and in carrying out both
				obligations under this subparagraph the Secretary of State, in consultation
				with the Secretary of Homeland Security, may consider whether there is a
				petition pending to confer immigrant status on one or both of the biological
				parents);
							(D)with respect to whom the Secretary of
				State, is satisfied that there has been no inducement, financial or otherwise,
				offered to obtain the consent nor was it given before the birth of the
				child;
							(E)with respect to whom the Secretary of
				State, in consultation with the Secretary of Homeland Security, is satisfied
				that the person is not a security risk; and
							(F)whose eligibility for adoption and
				emigration to the United States has been certified by the competent authority
				of the country of the child’s place of birth or
				residence.
							.
				(b)Conforming
			 AmendmentSection 204(d) of the Immigration and Nationality Act (8 U.S.C.
			 1154(d)) is amended by inserting and an adoptable child as defined in
			 section 101(c)(3) before unless a valid
			 home-study.
				305.Approval to
			 adopt
				(a)In
			 GeneralPrior to the issuance of a visa under section
			 101(a)(15)(W) of the Immigration and Nationality
			 Act, as added by section 303(a) of this Act, or the issuance of a
			 full and final adoption decree, the United States citizen adoptive parent shall
			 have approved by the Office a petition to adopt. Such petition shall be subject
			 to the same terms and conditions as are applicable to petitions for
			 classification under section 204.3 of title 8 of the Code of Federal
			 Regulations, as in effect on the day before the date of enactment of this
			 Act.
				(b)Expiration of
			 ApprovalApproval to adopt under this Act is valid for 24 months
			 from the date of approval. Nothing in this section may prevent the Secretary of
			 Homeland Security from periodically updating the fingerprints of an individual
			 who has filed a petition for adoption.
				(c)Expedited
			 Reapproval Process of Families Previously Approved To AdoptThe
			 Secretary of State shall prescribe such regulations as may be necessary to
			 provide for an expedited and streamlined process for families who have been
			 previously approved to adopt and whose approval has expired, so long as not
			 more than 4 years have lapsed since the original application.
				(d)Denial of
			 Petition
					(1)Notice of
			 intentIf the officer adjudicating the petition to adopt finds
			 that it is not readily approvable, the officer shall notify the petitioner, in
			 writing, of the officer’s intent to deny the petition. Such notice shall
			 include the specific reasons why the petition is not readily approvable.
					(2)Petitioner's
			 right to respondUpon receiving a notice of intent to deny, the
			 petitioner has 30 days to respond to such notice.
					(3)DecisionWithin
			 30 days of receipt of the petitioner’s response the Office must reach a final
			 decision regarding the eligibility of the petitioner to adopt. Notice of a
			 formal decision must be delivered in writing.
					(4)Right to an
			 appealUnfavorable decisions may be appealed to the Department of
			 State and, after the exhaustion of the appropriate appeals process of the
			 Department, to a United States district court.
					(5)Regulations
			 regarding appealsNot later than 6 months after the date of
			 enactment of this Act, the Secretary of State shall promulgate formal
			 regulations regarding the process for appealing the denial of a
			 petition.
					306.Adjudication of
			 child status
				(a)In
			 GeneralPrior to the issuance of a full and final adoption decree
			 or a visa under section 101(a)(15)(W) of the Immigration and Nationality Act, as added by
			 section 303(a) of this Act—
					(1)the Ambassador at
			 Large shall obtain from the competent authority of the country of the child’s
			 residence a certification, together with documentary support, that the child
			 sought to be adopted meets the definition of an adoptable child; and
					(2)not later than 15
			 days after the date of the receipt of the certification referred to in
			 paragraph (1), the Secretary of State shall make a final determination on
			 whether the certification and the documentary support are sufficient to meet
			 the requirements of this section or whether additional investigation or
			 information is required.
					(b)Process for
			 Determination
					(1)In
			 generalThe Ambassador at Large shall work with the competent
			 authorities of the child’s country of residence to establish a uniform,
			 transparent, and efficient process for the exchange and approval of the
			 certification and documentary support required under subsection (a).
					(2)Notice of
			 intentIf the Secretary of State determines that a certification
			 submitted by the competent authority of the child’s country of origin is not
			 readily approvable, the Ambassador at Large shall—
						(A)notify the
			 competent authority and the prospective adoptive parents, in writing, of the
			 specific reasons why the certification is not sufficient; and
						(B)provide the
			 competent authority and the prospective adoptive parents the opportunity to
			 address the stated insufficiencies.
						(3)Petitioners
			 right to respondUpon receiving a notice of intent to find that a
			 certification is not readily approvable, the prospective adoptive parents shall
			 have 30 days to respond to such notice.
					(4)DecisionNot
			 later than 30 days after the date of receipt of a response submitted under
			 paragraph (3), the Secretary of State shall reach a final decision regarding
			 the child’s eligibility as an adoptable child. Notice of such decision must be
			 in writing.
					(5)Right to an
			 appealUnfavorable decisions on a certification may be appealed
			 through the appropriate process of the Department of State and, after the
			 exhaustion of such process, to a United States district court.
					307.FundsThe Secretary of State shall provide the
			 Ambassador at Large with such funds as may be necessary for—
				(1)the hiring of
			 staff for the Office;
				(2)investigations
			 conducted by such staff; and
				(3)travel and other
			 expenses necessary to carry out this Act.
				IVEnforcement
			401.Civil penalties
			 and enforcement
				(a)Civil
			 PenaltiesA person shall be subject, in addition to any other
			 penalty that may be prescribed by law, to a civil money penalty of not more
			 than $50,000 for a first violation, and not more than $100,000 for each
			 succeeding violation if such person—
					(1)violates a
			 provision of this Act or an amendment made by this Act;
					(2)makes a false or
			 fraudulent statement, or misrepresentation, with respect to a material fact, or
			 offers, gives, solicits, or accepts inducement by way of compensation, intended
			 to influence or affect in the United States or a foreign country—
						(A)a decision for an
			 approval under title II;
						(B)the relinquishment
			 of parental rights or the giving of parental consent relating to the adoption
			 of a child; or
						(C)a decision or
			 action of any entity performing a central authority function; or
						(3)engages another
			 person as an agent, whether in the United States or in a foreign country, who
			 in the course of that agency takes any of the actions described in paragraph
			 (1) or (2).
					(b)Civil
			 Enforcement
					(1)Authority of
			 attorney generalThe Attorney General may bring a civil action to
			 enforce subsection (a) against any person in any United States district
			 court.
					(2)Factors to be
			 considered in imposing penaltiesIn imposing penalties the court
			 shall consider the gravity of the violation, the degree of culpability of the
			 defendant, and any history of prior violations by the defendant.
					402.Criminal
			 penaltiesWhoever knowingly
			 and willfully commits a violation described in paragraph (1) or (2) of section
			 401(a) shall be subject to a fine of not more than $250,000, imprisonment for
			 not more than 5 years, or both.
			
